Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
1.	Claims 6-7 are objected to because of the following informalities:  
Claim 6 depend on the cancelled claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 2-4, 9, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (USPN 2007/0097658) in view of Chan (USPN 6229845).
Regarding claim 2, Yang discloses a circuit (82, see figures 2-3) to be coupled to a power supply, comprising: first and second terminals (118, 116),  the second terminal (116) to be at a power supply voltage (a ground voltage 114) after being coupled to the power supply, the circuit being formed on a semiconductor substrate (such as a substrate of the chip 82) to be mounted on a packaging substrate (130, see figure 3)  having a power plane (140) and the second terminal (116) is to be connected to the power plane; and 
a receiver  (82b) configured to receive a signal via the first terminal.
Yang does not disclose the signal having a voltage level as claimed.
Chan discloses a transceiver circuit comprises a receiver (3’) configured to receive a signal (+S1) via a first terminal (a positive terminal of the receiver 3’), the signal having a voltage level that is referenced to a power supply voltage (a ground voltage) and that swings substantially symmetrically above and below the power supply voltage (see figure 2).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the signal that has a voltage level as disclosed by Chang in order to improve data transmission over communication lines while avoiding a saturation of a receiver.
Regarding claims 3, 18, Yang discloses wherein the second terminal (116) is part of a signal return path for the signal (e.g. see par. 0008).
Regarding claim 4, Yang discloses wherein the power supply voltage is a ground voltage (114).
Regarding claim 9, Yang discloses a circuit (a circuit 82, see figures 2-3) to be coupled to a power supply, comprising:
a first terminal and a second terminal (118, 116), the second terminal to be at a power supply voltage (a ground voltage) after being coupled to the power supply;
a receiver (82b) to receive a signal via the first terminal (118), the signal,  the receiver including a receiver amplifier (90b) including a first input and a second input coupled to the first terminal and the second terminal respectively.
Yang does not disclose the signal having a voltage level as claimed.
Chan discloses a transceiver circuit comprises a receiver (3’) configured to receive a signal (+S1) via a first terminal (a positive terminal of the receiver 3’), the signal having a voltage level that is referenced to a power supply voltage (a ground voltage) and that swings substantially symmetrically above and below the power supply voltage (see figure 2).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the signal that has a voltage level as disclosed by Chang in order to protect a receiver from saturation, so that improving data transmission over communication lines.
Regarding claims 17, 19, Yang discloses a method, comprising: 
receiving, at a first terminal (a terminal 116) and from a power plane  (a ground plane 140, see figure 3) on a packaging substrate (130), a power supply voltage (a ground voltage 114); 
receiving, at a second terminal (118), a signal.
 Yang does not disclose the signal having a voltage level as claimed.
Chan discloses a transceiver circuit comprises a receiver (3’) configured to receive a signal (+S1) via a first terminal (a positive terminal of the receiver 3’), the signal having a voltage level that is referenced to a power supply voltage (a ground voltage) and that swings substantially symmetrically above and below the power supply voltage (see figure 2).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the signal that has a voltage level as disclosed by Chang in order to protect a receiver from saturation, so that improving data transmission over communication lines.
Regarding claim 18, Yang discloses wherein the first terminal (116)  is part of a signal return path for the signal (114).
3.	Claims 6-7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (USPN 2007/0097658) in view of Chan (USPN 6229845), and further in view of Fusayasu et al (USPN 2008/0266019).
Regarding claims 6, 7, Yang and Chan wherein the second terminal  (116) is connected to an inner pad of the packaging substrate (132) (34a, see figure 3), Yang and Chan further teach that a Ball Grid Array technology used for packaging (see par. 0027 of Yang), but does not explicitly disclose the packaging substrate is Ball Grid Array as claimed.
Fusayasu discloses a transmission line system comprises a packaging substrate is a Ball Grid Array (see par. 0096).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the packing substrate of Yang and Chang to incorporate a BGA packaging as disclosed by Fusayasu in order to provide a better transmission performance at  a high speed.
4.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (USPN 2007/0097658) in view of Chan (USPN 6229845), and further in view of Malarsie  (USPN 5,892,717).
	Regarding claim 8, Yang and Chan disclose all limitations of claim 2 as discussed above, but do not disclose a pair of cross-coupled diodes as claimed.
	Malarsie teaches a data transmission circuit  (see figures 2-3) comprises a pair of cross-coupled diodes (17-18, see figure 3) couple between a first terminal (13) and the second terminal  (14) to prevent electrostatic discharge damage to a circuit (a receiver 16).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the circuit of Yang and Chang to incorporate a pair of diodes as disclosed by Malarsie in order to protect a receiver from damage due to an ESD event.
5.	Claims 5, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (USPN 2007/0097658) in view of Chan (USPN 6229845), and further in view of Barr et al (USPN 2004/0238194).
Regarding claims 5, 20, Yang and Chan disclose all limitations of claims 2, and 17, but do not disclose the power supply voltage as claimed. 
Barr discloses a data transmission circuit (see figure 4) comprises a power supply voltage is other than a ground voltage (figure 4 shown a power supply voltage on a return path (34) is a power supply Vcc, also see par. 0006).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the circuit of Yang and Chang to incorporate a power supply voltage on the return path  as disclosed by Bar in order to reduce an EMI and a cross talk on a transmission path.

Allowable Subject Matter
6.	Claims 10-16, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836